IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

FOURTH JUDICIAL DISTRICT AT FAIRBANKS

In the Matter of: )
Vexatious Litigation )
)

 

PRESIDING JUDGE’S SCREENING ORDER
This matter came before the court for hearing on October 8, 2018 and on November 6,
2018. Donald Tangwall, Barbara Tangwall, Donna Uphues, and the business entities were given
notice of the hearings and an opportunity to be heard. They did not appear at either hearing.
Donald Tangwall. Barbara Tangwall. and Donna Uphues have at least 30 open and closed

cases. | They are not represented by counsel in any pending matter.’ Each of these individuals

 

' AFA-13-00060SC , Dees dbu D's Marine Shop v. Don Tangwall and Donna Uphues déba Highwater Mark, LP,
removed to district court by Mr. Tangwall as case number 4FA-13-01586CI and appealed twice as 4FA-14-02654C]
and 4FA-16-01449 CI ;
4FA-13-03022Cl, Stephen Ward v. Donald Tangwall, Barbara Tangwall, and Donna Uphues Individually and
Sulcha Marine, Inc. appealed as case number 4FA-18-01702Cl

4FA-14-00285 SC, Eric Fowler v. Donald Tangwall, Barbara Tangwaill and Donna Uphues, removed to district
court by all defendants as case number 4FA-14-01998 Cl

4FA-14-00321SC, Eric Fowler v. Donald Tanewall, Barbara Tanewall and Donna Uphues, removed to district
court by all defendants as case number 4FA-14-02084 Cl

AFA-15-00030TR, Tori / Trust and Donald Tangwall

4FA-15-00616SC, Erie Fowler v. Donald Tangwall, Barbara Tangwall and Donna Uphues, and Highwater Mark,
LP, consolidated, at the request of all defendants, with case number 4FA-14-2084Cl

4FA-(5-00769SC, Barbara Tangwall and Highwater Mark, LP v. Phill Dees dha D’s Machine Shop, removed to
district court by Defendant as case number 4FA-15-02443CI -who requested transfer?

4FA-15-01603CI. Toni 1 Trust and Donald Tangwall v. Wacker, Wacker and Compton

4FA-15-2443Cl, Highwater Mark, LP and Barbara Tanewall v. Dees

4FA-16-00052TR, Chadak Trust and Donald Tangwall

4FA-16-00763SC, Marsha Renaud and Richard Renaud v. Corporate Veil and Highwater Mark, LP, transferred to
district court to case number 4FA-17-01420 CI, Donald Tangwall filed a Motion to Dismiss and Motion to Quash
SFA-16-01434CI, Donald Tanmwall y Phill Dees dba D's Machine Shop

4FA-16-01919CI], Barbara Tangwall, Rachel Myrstol y. Barbara Wacker, William Wacker, Todd Gunderson, Eric
Leroy, Wiliam Edwards, Larry J. Djerness, Joel Marking. Lance Lundvall, Lon E. Sibley, John La Pierre, TW
Trickle Down Trucking, LP, Boot Print Rauch and Allan Payne, Donald Tangwall filed a motion for intervention
and it was denied - Closed

4FA-17-0061 (CI, Jennifer Ham v Donald Tangwall - Closed

Presiding Judge’s Screening Order
Page |

x. A

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 1of9
tiles documents with the court almost daily." Pleadings filed by these individuals are frequently
deficient and require a significant amount of clerical and judicial instruction in order to correct
the deticiencies.? Claims advanced by these litigants repeatedly and consistently are found to be
meritless.°

Donald Tangwall has been found to be a vexatious litigant by the Alaska Superior Court
and other courts.° Donald Tangwall attempted to perpetrate a fraud on the court by using an
assignment of rights to circumvent the superior court's order that Mr. Tangwall could not
represent Ms, Uphues.’ Pre-litigation screening orders for Mr. Tangwall have been issued in two

of his cases.*

 

APA-17-01387CI, Chrix Bush, Donna Uphues vy Aaron Ham, Jennifer Ham and Elizabeth Nava, Donald Tangwall
filed a motion to intervene and it was denied

4FA-17-01675CI. Donald Tangwall v Law Offices of William Sutterherg Jv, Phill Dees, William Satterbere,
Thomas Temple, Amy Welch and Stephen Ward ~ Closed oe
4FA-17-01732 Cl, Donald Tanawall v Phill Dees ~ Closed

4PFA-18-01647C!l. Donald Tangwall and Donna Uphues v. Phill Dees, Stephen Ward, the Law Offices of William R.
Satterherg - Closed

4PA-18-01771CI, Stephen Ward and the Law Offices of William R. Satrerbere, Jv, v. Barbara Tangwall, Donna
Uphues, Highwater Mark LP, Salcha Marine, LP, CBT Farm and Mine. Ine, Trust Protectors of Aluska, LP, Float
Ahayka Club, Corporate Veil, Tanglewood Trust, Buhy Duck Trust, Toni 7 Trust, Halibut Trust, and Tecapa Trust,
pending motion to intervene filed by Donald Tanywall

4FA-18-02365 Cl, Donald Tanewall v Phill Dees

4FA-16-01919CI, Barbara Tungwall v Barbara Wacker et ul — Closed

Donald Tangwall y Dees, Alaska Supreme Court case $-16640:

~ See above.

* See above.

' See above

* See above.

* Donald Tangwall and Margaret Bertran Edwards. et al, Montana case DV-11-08 declaring Tangwall a
vexatious litigant and indicating Tangwall had been involved in ten other separate cases, fare Margaret A Bertran,
F12-00501-FC. United States Bankruptcy Court tor the District of Alaska. declaring Tangwall a vexatious litigant:
Danna Uphues, Chris Bush, and Tanglewoud Trust». Aaron Ham. Jennifer Ham and Elizabeth Nava, 4F A-)7-1387
Ct

"Attachment | (Dama Uphues, Chris Bush and Tanglewood Trust v. Aaron Ham, Jennifer Ham and Elizaheth
Nave, 4PA=17-1387 C1. Pre-Litigation Screening Order).

* Attachment | (4FA-17-1387 Cl): Attachment 2 (4FA-17-01675 Ch.

Presiding Judge's Screening Order

Pie ?

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 2 of 9
Donald Tangwall. Barbara Tangwall. and Donna Uphues are associated with one another
in many of the cases.” Donald Tangwall has power-of-attorney for Donna Uphues and has relied
on that power-of-attorney in repeated attempts to litigate matters on her behalf. He has also
attempted to litigate matters on behalf of Barbara Tangwvall.'°

Donald Tangwall is also associated with several business entities, including: Highwater
Mark LP, Salcha Marine LP. CBT Farm and Mine Inc., Trust Protectors of Alaska LP, Float
Alaska Club, Corporate Veil, Tanglewood Trust, Babyduck Trust, Toni | Trust, Halibut Trust,
and Tecopa Trust. He recently filed a Motion to Intervene in a case involving Barbara Tangwall,

Donna Uphues, and these business entities.'' His filing avers’? that he is associated with these

entities as follows:

e General Partner of Highwater Mark LP

e General Partner of Salcha Marine LP, president of CBT Farm and Mine Inc.
e General Partner of Trust Protectors of Alaska LP

e Partner of Float Alaska Club

e General Partner of Corporate Veil

e Trustee of Tanglewood Trust

e Trustee of Babyduck Trust

e Trustee of Toni | Trust

e Trustee of Halibut Trust

e Trustee of Tecopa Trust.

BASED ON THE ABOVE, the court finds that a screening order is needed. The
following order is entered and is effective immediately:
1. Filing fees, Donald Tangwall contends he has an interest in a variety of business entities and

trusts that he contends are viable. and he has not contended that the values of those entities are de

 

" See footnote |

 $FA-17-1387 Cl: 4FA-18-1771 Ch

'4$FA-18-1771 Cl.

'* 4FA-18-1771 Cl (Notice of Assignment of the Rights to a Chose of Action and Motion for Intervention).

Presiding Judge’s Screening Order
Page 3

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 3 of 9
minimus. For this reason, the court finds that Donald Tangwall cannot credibly establish
indigency or an inability to pay filing fees at this time. It is therefore ordered that any request he
makes to waive filing fees is DENIED. If Mr. Tangwall believes that a change of circumstances
arises such that he becomes eligible for a filing fee waiver, he must apply to the presiding judge
for relief from this order. Any such application will not be considered by the court unless he
files an affidavit swearing to his inability to pay the fees. Additionally, because he has
previously attempted to perpetrate a fraud on the court,’? any such request for relief from
payment of filing fees must be accompanied by a copy of his most recent tax return and a copy
of the most recent tax return for any corporation, trust, LLC, LP, or other business entity that the
party is associated with as a trustee, partner, or officer. Such a requirement is consistent with
allowing access to justice for legitimate purposes while making reasonable requirements for
access to the courts by a litigant who has consistently advanced meritless and vexatious
litigation.

2. Service. All documents submitted to the court must be served on al! parties to the case. In
addition, the court now orders that whenever a document is required to be served on Barbara
Tangwall, it is not sufficient that the document be served on Donald Tangwall. It must be served
directly on Barbara Tangwall in addition to any other necessary service, Additionally, whenever
a document is required to be served on Donna Uphues. it is not sufficient that the document be
served on Donald Tangwall. It must be served directly on Donna Uphues in addition to any

other necessary service.

 

Donna Uphues, Chris Bush, and Tanglewood Trust vo Aaron Ham, Jennifer Ham and Elizabeth Nava, 4FA-17-
[387 Cl

Presiding Judge's Screening Order
Page 4

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 4 of 9
2. Publie Viewing. Donald Tangwall, Barbara Tangwall, Donna Uphues, and other business
entities associated with any of these individuals shall not be given access to public viewing of
files except as follows: Donald Tangwall may review files for up to two hours on Tuesday
mornings at 10 a.m. Donna Uphues may review files for up to two hours on Wednesday
mornings at 10 am. Barbara Tangwall may review files for up to two hours on Thursday
mornings at 10 am. <A representative of the business entities may review files for up to 90
minutes on Tuesday mornings at 10:30 a.m, Additionally, if any of these parties needs to review
a court file, the party must file a written request for viewing that clearly states the case name and
case number of any file that is requested. and the request must be made at least 3 business days
prior to the viewing time. If additional time for review of a particular case file is needed, a
motion must be filed in that case asking for additional time and clearly explaining why the time
currently allowed is insufficient. Any individual or representative of a business entity shall be
courteous when reviewing files and interacting with clerical staff, and such individuals or
representatives shall not act in a manner that is threatening or intimidating. This order is
necessary to allow these litigants to review their files in a predictable and orderly fashion without
unduly burdening clerical staff with repeated requests for files. requiring them to recover files
trom chambers,

3. Litigation on behalf of other persons or entities. Issues involving Donald Tangwall's
inability to represent another individual. a limited liability company, a limited partnership, a

corporation, or a partnership are now settled and will not be relitigated. The “unlicensed. in-

Presiding Judge’s Screening Order
Page 5

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 5 of 9
court representation of another” is prohibited under AS 08.08.210(a).'* Limited liability
companies. limited partnership. and general partnerships are legal entities separate from their
members and other agents.'> As such, non-attorney agents are prohibited from representing the
entity pro se. Similarly, a non-attorney general partner is prohibited from representing another
individual general partner or member of the same company. The trusts and business entities
named above must be represented by a licensed attorney.“ They may not be represented by
Donald Tangwall. Additionally. Donald Tangwall may not represent Barbara Tangwall, Donna
Uphues, or any other individual.

4. Business license of the Law Offices of William R. Satterberg. Issues involving the validity
of the business license for the Law Offices of William R. Satterberg have been fully litigated and
were resolved in Tangwall vy. The Law Offices of William R. Satterberg, Jr., Case No. 4FA-17-
1675 Cl. These issues will not be relitigated.

5. Litigation involving the Ham defendants. Donald Tangwall, Barbara Tangwall, Donna
Uphues, and the business entities are enjoined from filing any complaint, pleading, motion or
other document against Aaron E. Ham, Jennifer Ham, and Elizabeth Nava without the express
prior permission of Judge Paul R. Lyle, who is the judge now assigned to the matter of Uphues,
Bush, and Tangwall v. Ham, Ham and Nava. Case No. 4FA-17-01387 CI, or from any

subsequently assigned judge. the presiding judge. or the presiding judge’s designee.

 

"* Christiansen v. Melinda. 857 P.2d 345. 347 (Alaska 1993) (internal citations omitted): AS 08.08.21 0(a).

'* See ew, AS 10,50.990(10),

© See ee. t'S y Havermiai, 545 F.3d 579. 58] (7th Cir. 2008); Cheadedstein v. Rexborowelr Real Estate LLC. 677
Fed. Appx. 796 (3rd Cir. 2017) (“limited partnerships may only appear in federal court through counsel"); Smith v
Rustic Home Builders LLC, 826 N.W 2d 387. 38960 (S.D 2013).

Presiding Judge's Screening Order
Paue 6

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 6 of 9
6. Litigation involving the Law Offices of William R. Satterberg. Donald Tangwall. Barbara
Tangwall, Donna Uphues. and the business entities are enjoined from filing any complaint.
pleading. motion or other document against the Law Offices of William R. Satterberg without
the express prior permission of Judge Michael P. McConahy. who is the judge now assigned to
the matter of Tangwall v. The Law Offices of William R. Satterberg, Jr,, Case No. 4FA-17-1675
Cl. or from any subsequently assigned judge, the presiding judge, or the presiding judge's
designee,

7. Sereening Order,

A. Documents from Donald Tangwall. Barbara Tangwall, Donna Uphues, or the above-
named trusts and business entities shall not be accepted for filing by the clerk’s office until a
judge has reviewed the documents. Donald Tangwall. Barbara Tangwall, Donna Uphues, and
the above-named trusts and business entities may not deliver documents directly to the clerks’
office. Documents from these individuals and entities must be mailed through the US Mait-or
placed in the drop box in the lobby of the Fairbanks Courthouse,

B. Permission to file a complaint. pleading. motion or other document against Aaron or
Jennifer Ham or Elizabeth Nava or against the Law Offices of William R. Satterberg, may be
obtained by attaching to any proposed complaint, pleading. motion, or other document, a
document captioned. “Application Seeking Leave to File” (Application). The Application
MUST be supported by a declaration under penalty of perjury by the applicant stating: (1) that
the matters asserted in the complaint. pleading, motion. or other document have never been
raised or disposed of on the merits by any court. (2) that the claim or claims are not frivolous. or

made in bad faith. or for the purposes of harassment. and (3) that the applicant has conducted a

Presiding Judge's Screening Order

Page 7

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 7 of 9
reasonable investigation of the facts. and the investigation supports the claims or allegations.
The Application may be mailed or placed in the drop box in the lobby of the Fairbanks
Courthouse. The Application may not be delivered direetly to the clerk's office, Unless
otherwise directed by the court. counsel or other parties to the case shall not file any response or
Opposition to the Application.

C. The court will disapprove and deny the filing of any proposed complaint. pleading,
motion. or other document which fails to include the preceding information. as required by this
Order. or Which fails to follow the procedural rules of the Alaska Rules of Civil Procedure and/or
the local rules adopted by the judicial district in which the applicant intends to file the complaint,
pleading. motion or other document.

D. This Order applies to all cases involving the named litigants, without consideration
for whether a case is open or closed, and it applies to any and all future cases involving these
litigants,

FE. Failure to comply with this Order will be sufficient grounds to deny any Application
made by Donald Tangwall. Barbara Tangwall, Donna Uphues. or the trusts or business entities,
8. Review of this order. Litigants who are subject to this order may seek review of this order
by the Alaska Supreme Court. To the extent that the litigant may be required to seek a stay in
the trial court before requesting relief from the Supreme Court. the litigants are udvised that any
such request shall be and hereby is denied. In addition to the right to appeal this order. litigants

have the right to file an original action with the Supreme Court under Appellate Rule 404,

Prestige fudye’s Sereenting Order
Pave 8

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 8 of 9
Dated this 7 day of November. 2018 at Fairbanks. Alaska.
(y
),
) oF
\

Bethany S. Harbison
Presiding Judge

 

Presiding Judge's Screening Order
Page 9

Case 4:20-cv-00040-SLG Document 1-1 Filed 12/01/20 Page 9 of 9
